DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and Claims 
2.	Applicant’s submission filed 01/28/2021 has been entered. Claims 1-33 and 35-42 are pending. Claim 34 has been canceled.

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the claim amendments and the objections and rejections under 112(b) have been withdrawn as they have been overcome. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


6.	Claims 1-33 and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (US 2010/0130915 A1) in view of Teodorescu (US 2011/0152728 A1).
Regarding claim 1, Claus discloses a method for managing occlusions during phacoemulsification surgery (Claus abstract Figs. 1-2, ¶ 0031, 0036), the method comprising: 
providing, by a surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor (Claus abstract ¶ 0031, 0036), as Claus discloses a programmable controller system which is a computer in which the at least one system bus, computing processor, and computing memory are implicit. Further, Claus discloses a vacuum system capable of providing vacuum pressure between a minimum pressure (0; lower bound of Fig. 2) and a maximum pressure (Max Vac 210) (Claus Fig. 2, abstract ¶ 0031, 0036, annotated Fig. 1 below);

    PNG
    media_image1.png
    474
    872
    media_image1.png
    Greyscale

Annotated Fig. 1: Claus Fig. 2 indicating pressures and threshold settings of the claims. 

receiving a first pressure threshold setting (Low Vac 206) and a second pressure threshold setting (occlusion threshold 208), wherein the first pressure threshold setting is greater than the minimum pressure and less than the second pressure threshold setting and wherein the second pressure threshold setting is less than the maximum pressure (Claus Fig. 2, ¶ 0036, see Annotated Fig. 1);
automatically (Claus ¶ 0031-0032) reducing the vacuum pressure in response to the second pressure threshold setting being exceeded, as Claus discloses the vacuum pressure will automatically reduce after crossing the occlusion threshold (208) after a threshold time (tT) is reached (Claus Fig. 2, ¶ 0036). 
Claus is silent to providing a user of the surgical console an alert in response to the vacuum pressure being greater than the first pressure threshold setting.
Teodorescu, however, teaches a surgical system console for an emulsification procedure (Teodorescu Fig. 1, ¶ 0026) in the same field of endeavor, providing a user 
It would have been obvious to one of ordinary skill in the art before the invention was made to include an alert in the method of Claus, in response to the vacuum pressure being greater than the first pressure threshold setting, as taught by Teodorescu, to allow the user to monitor the procedure. 

Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus further discloses the first pressure threshold setting (206) is selected greater than zero mmHg (minimum pressure) but less than the maximum pressure (210) (Claus Fig. 2, see Annotated Fig. 1 above). 

Regarding claim 3, all of the elements of the current invention have been disclosed by Claus and Teodorescu, as applied above in claim 1. Claus further discloses the second pressure threshold setting (208) is less than the maximum pressure (210) (Claus Fig. 2, see Annotated Fig. 1 above).

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus 

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1, except for the automatically reducing of the vacuum pressure begins when the vacuum pressure exceeds 95% of the maximum pressure for over 2 seconds. 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the method of Claus and Teodorescu to automatically reduce the vacuum pressure when the vacuum pressure exceeds 95% of the maximum pressure for over 2 seconds, as applicant appears to have placed no criticality on the time threshold and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus discloses the automatically reducing of the vacuum pressure to the first pressure threshold setting (Claus ¶ 0036, see Annotated Fig. 1), but is silent to reducing the vacuum pressure to about the minimum pressure. 
KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus discloses the automatically reducing of the vacuum pressure to the first pressure threshold setting (Claus ¶ 0036, see Annotated Fig. 1), but is silent to reducing the vacuum pressure to about the minimum pressure for a predetermined delay, wherein the predetermined delay is greater than zero seconds. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to automatically reduce the vacuum pressure to about the minimum pressure for a predetermined delay greater than zero seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus discloses the automatically reducing of the vacuum pressure to the first pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to automatically reduce the vacuum pressure to about the minimum pressure for less than 300 msec, as applicant appears to have placed no criticality on the delay as there is no lower bound and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 9, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus discloses the automatically reducing of the vacuum pressure to the first pressure threshold setting (Claus ¶ 0036, see Annotated Fig. 1), but is silent to reducing the vacuum pressure to less than the first pressure threshold setting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to automatically reduce the vacuum pressure to less than the first pressure threshold setting, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Claus further discloses turning off the pump upon reaching the maximum pressure which is a value that exceeds the second pressure threshold setting (Claus ¶ 0036). Turning off the pump disables a surgical tool (handpiece) associated with the surgical console (Claus ¶ 0014-0015, 0026), as such Claus discloses the automatically reducing of the vacuum pressure results in a temporary disabling of a surgical tool associated with the surgical console. 

Regarding claim 11, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 1. Applicant defines hysteresis as a safety feature in the event of a transition from one state to another with a certain delay (specification ¶ 0070). Claus describes using a threshold time (tT) to control the automatically reducing of the vacuum pressure and determine if the second pressure threshold setting (208) is exceeded (Claus ¶ 0036). As such, Claus discloses hysteresis is used to determine if the first pressure threshold setting is exceeded or if the second pressure threshold setting is exceeded. 

Regarding claim 12, Claus discloses a system for managing occlusions during phacoemulsification surgery (Claus abstract ¶ 0026), the system comprising: 
a surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory 
at least one vacuum source associated with the surgical console for providing vacuum pressure between a minimum pressure (0; lower bound of Fig. 2) and a maximum pressure (Max Vac 210) (Claus Fig. 2, abstract ¶ 0026, 0031, 0036, annotated Fig. 1 above);
a phacoemulsification surgical handpiece having at a distal end at least one surgical tool (cutter) and having at a proximate end a receiver for receiving an aspiration line from the surgical console (Claus ¶ 0014-0015).
The Claus system is capable of receiving a first pressure threshold setting (Low Vac 206) and a second pressure threshold setting (occlusion threshold 208), wherein the first pressure threshold setting is greater than the minimum pressure and less than the second pressure threshold setting and wherein the second pressure threshold setting is less than the maximum pressure (Claus Fig. 2, ¶ 0036, see Annotated Fig. 1).
However, Claus is silent to an input device and an alert. 
Teodorescu, however, teaches a surgical system console for an emulsification procedure (Teodorescu Fig. 1, ¶ 0026) in the same field of endeavor, with an input device (graphical user interface, Teodorescu Figs. 1, 4-6, ¶ 0018-0020) to receive inputs from the user and display relevant data (as motivated by Teodorescu Fig. 1, ¶ 0010). Teodorescu also teaches wherein the surgical console provides a user of the surgical console an alert when the vacuum pressure is greater than the first pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus to include an input device and to provide an alert, as taught by Teodorescu, to receive inputs from the user and display relevant data to allow the user to monitor the procedure.

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12, except for the first pressure threshold setting is selected from a range comprising about 5 mmHg to about the maximum pressure minus 5 mmHg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the first pressure threshold setting is selected from a range comprising about 5 mmHg to about the maximum pressure minus 5 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12, except 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the system of Claus and Teodorescu to have the second pressure threshold setting is selected from a range comprising about the first pressure threshold setting to about the maximum pressure minus 5 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12. Claus further discloses the vacuum pressures during normal operation up to 650 mmHg or more (Claus ¶ 0040) but is silent to the maximum pressure is selected from a range comprising about 5 mmHg to about 650 mmHg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the maximum pressure is selected from a range comprising about 5 mmHg to about 650 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



	Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12. As stated above in the rejection to claim 12, Claus is silent to a graphical user interface, however, Teodorescu teaches the input device comprises a graphical user interface (Teodorescu Figs. 1, 4-6, ¶ 0018-0020) to receive inputs from the user and display relevant data (as motivated by Teodorescu Fig. 1, ¶ 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to include a graphical user interface, as taught by Teodorescu, to receive inputs from the user and display relevant data. 

	Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 12. Claus discloses the surgical handpiece to comprise a cutter (Claus ¶ 0014-0015) and that using a needle as a cutter for phacoemulsification is known in the art (Claus ¶ 0004).  

Regarding claim 19, Claus discloses a system for managing occlusions during phacoemulsification surgery (Claus abstract ¶ 0026), the system comprising: 
a surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor, as Claus discloses a programmable controller system which is a computer in which the at least one system bus, computing processor, and computing memory are implicit (Claus abstract ¶ 0026, 0031, 0036);
at least one vacuum source associated with the surgical console for providing vacuum pressure between a minimum pressure (0; lower bound of Fig. 2) and a maximum pressure (Max Vac 210) (Claus Fig. 2, abstract ¶ 0026, 0031, 0036, annotated Fig. 1 above);
a phacoemulsification surgical handpiece having at a distal end at least one surgical tool (cutter) and having at a proximate end a receiver for receiving an aspiration line from the surgical console (Claus ¶ 0014-0015).
The Claus system is capable of receiving a plurality of pressure threshold settings (Low threshold 204, Low Vac 206, occlusion threshold 208), wherein the pressure threshold settings are greater than the minimum pressure and less than the maximum pressure (Claus Fig. 2, ¶ 0036, see Annotated Fig. 1).
However, Claus is silent to an input device and an alert. 
Teodorescu, however, teaches a surgical system console for an emulsification procedure (Teodorescu Fig. 1, ¶ 0026) in the same field of endeavor, with an input 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus to include an input device and to provide an alert, as taught by Teodorescu, to receive inputs from the user and display relevant data to allow the user to monitor the procedure.

Regarding claim 20, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus further discloses the plurality of pressure threshold settings to be selected less than the maximum pressure (Claus Fig. 2) but does not specify the plurality of pressure threshold settings are selected from a range comprising about 5 mmHg to about the maximum pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the plurality of pressure threshold settings selected from a range In re Aller, 105 USPQ 233.

Regarding claim 21, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus further discloses the vacuum pressures during normal operation up to 650 mmHg or more (Claus ¶ 0040) but is silent to the plurality of pressure threshold settings to be selected from a range comprising about 5 mmHg to about 650 mmHg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the plurality of pressure threshold settings selected from a range comprising about 5 mmHg to about 650 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 22, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus further discloses automatically reducing the vacuum pressure in response to a pressure threshold setting being exceeded (Claus Figs. 1, 2, ¶ 0031, 0036), as Claus teaches automatically reducing the vacuum pressure when pressure threshold setting (208) is exceeded for an allotted time (tT) (Claus ¶ 0036). 

	Regarding claim 23, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim. Claus discloses the reducing or turning off the pump when the maximum pressure (210) is reached (Claus Fig. 2, ¶ 0036, see Annotated Fig. 1), turning off the pump results in reducing the vacuum pressure to about zero mmHg. 

	Regarding claim 24, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus discloses the reducing or turning off the pump when the maximum pressure (210) is reached (Claus Fig. 2, ¶ 0036, see Annotated Fig. 1), turning off the pump results in reducing the vacuum pressure to about zero mmHg. It can be understood that turning off the pump would last for a period of time, however, Claus is silent to reducing the vacuum pressure from about 2 seconds to about 6 seconds.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to have the vacuum pressure reduced to zero mmHg from about 2 seconds to about 6 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 25, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. As 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Claus and Teodorescu to include a graphical user interface, as taught by Teodorescu, to receive inputs from the user and display relevant data. 

Regarding claim 26, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 19. Claus discloses the surgical handpiece to comprise a cutter (Claus ¶ 0014-0015) and that using a needle as a cutter for phacoemulsification is known in the art (Claus ¶ 0004).  

Regarding claim 27, Claus discloses a method for managing occlusions during phacoemulsification surgery (Claus abstract Figs. 1-2, ¶ 0031, 0036), the method comprising: 
providing through a surgical instrument a first vacuum pressure (vacuum 202) (Claus abstract Fig. 2, ¶ 0031, 0036); 
determining a partial occlusion (as 208 can be set as the vacuum level of a 50% occluded tube, Claus ¶ 0028) has occurred based on a second vacuum pressure (when 202 reaches above Occlusion Threshold 208) that is greater than the first vacuum pressure (Claus Fig. 2, ¶ 0028, 0036);
T), the vacuum level driven by a pump ramp rate is reduced (Claus ¶ 0031, 0036). 
Claus is silent to receiving an indication of a partial occlusion. 
Teodorescu, however, teaches a surgical system console and associated method for an emulsification procedure (Teodorescu Fig. 1, ¶ 0026) in the same field of endeavor, comprising receiving an indication of a partial occlusion (Teodorescu ¶ 0039), as Teodorescu teaches an interface to display data regarding a triggering event that can be an occlusion and vacuum pressure exceeding or falling below thresholds, thereby providing a visual indication, to allow the user to monitor for such an event (as motivated by Teodorescu ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus to include a step of receiving an indication of a partial occlusion when the occlusion threshold is exceeded, based on a second vacuum pressure that is greater than the first vacuum pressure, as taught by Teodorescu, to allow the user to monitor the procedure. 

Regarding claim 28, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 27. Claus further discloses determining a strong occlusion has occurred based on a third vacuum pressure (when 202 reaches maximum vacuum pressure 210) that is greater than the second vacuum pressure (Claus Fig. 2, ¶ 0036) and providing through the surgical 

Regarding claim 29, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 27. Claus further discloses a first vacuum pressure to be zero mmHg, since at the beginning of the procedure before the pump is turned on, the minimum pressure is zero mmHg implicitly (Claus Fig. 2). 

Regarding claim 30, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 27, except for the change of parameters as a result of the indication remain for a preset amount of time.
However, another embodiment of Claus teaches lowering the maximum allowable vacuum level incrementally by pre-determined or programmed increments until the occlusion is cleared (Claus ¶ 0039) to safely remove the occlusion. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu, to have the parameters remain for a preset amount of time, as taught by a further embodiment of Claus, to safely remove the occlusion, and since it has been held that discovering an optimum value of a result effective variable involves KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 31, Claus discloses a method for managing occlusions during phacoemulsification surgery (Claus abstract Figs. 1-2, ¶ 0031, 0036), the method comprising: 
providing, by a surgical console having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor (Claus abstract ¶ 0031, 0036), as Claus discloses a programmable controller system which is a computer in which the at least one system bus, computing processor, and computing memory are implicit. Further, Claus discloses a vacuum system comprising three regions (see annotated Fig. 2) capable of providing vacuum pressure between a minimum pressure (0; lower bound of Fig. 2) and a maximum pressure (Max Vac 210) (Claus Fig. 2, abstract ¶ 0031, 0036, annotated Fig. 2 below);

    PNG
    media_image2.png
    474
    873
    media_image2.png
    Greyscale

Annotated Fig. 2: Claus Fig. 2 indicating pressures, threshold settings and regions of the claims. 

receiving a first pressure threshold setting (Low Threshold 204) and a second pressure threshold setting (occlusion threshold 208), wherein the first pressure threshold setting is greater than the minimum pressure and less than the second pressure threshold setting and wherein the second pressure threshold setting is less than the maximum pressure (Claus Fig. 2, ¶ 0036, see Annotated Fig. 2);
wherein the three regions capable of providing vacuum pressure are normal state, weak occlusion state, and strong occlusion state (annotated fig. 2 above);
wherein each of the three regions possess respective settings comprising power level, the power level correlates to the programmable pump settings of Claus which change according to the occlusion state (Claus ¶ 0031), pressure (vacuum pressures between upper and lower thresholds for each region; Annotated Fig. 2) and pressure threshold (upper and lower thresholds for each region; Annotated Fig. 2);

Claus is silent to displaying, on a graphical user interface, current aspiration, vacuum and power settings and providing a notification. 
Teodorescu, however, teaches a surgical system console for an emulsification procedure (Teodorescu Fig. 1, ¶ 0026) in the same field of endeavor, displaying, on a graphical user interface, current aspiration, vacuum and power settings (Teodorescu Figs. 5-6, ¶ 0039, the interface being a graphical user interface ¶ 0018-0020), as Teodorescu teaches an interface to display data regarding a triggering event that can be an occlusion and vacuum pressure exceeding or falling below thresholds, to allow the user to monitor for such an event (as motivated by Teodorescu ¶ 0033) and for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus to include displaying, on a graphical user interface, current aspiration, vacuum and power settings, and to provide a notification, such as through the interface, as taught by Teodorescu, to allow the user to monitor the procedure in a convenient way.

	Regarding claim 32, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. The method of Claus teaches the system to operate normally below the first pressure threshold setting, or low threshold (204) since falling below this level indicated the passing of the occlusion (Claus ¶ 0036, Annotated Fig. 2). It is understood that below the threshold (204) to the minimum pressure is the normal state, and the minimum pressure that a pump can output is zero mmHg, when off or stopped.  

	Regarding claim 33, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. Claus 

Regarding claim 35, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. Claus further discloses wherein the power level for each of the three regions is programmed, as the power level to the pump correlates to the vacuum level and Claus teaches the vacuum levels to be preprogrammed or programmable vacuum level so that the system will automatically reduce the vacuum to the appropriate level (Claus ¶ 0031, 0036). 

Regarding claim 36, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 35, except for the power level is a range of power levels. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to have the power level be a range of power levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 37, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. Claus further discloses wherein the power level for each of the three regions is programmed 

	Regarding claim 38, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 35, except wherein the normal state has a selectable power level range between 0% to 10%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to have normal state have a selectable power level range between 0% to 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 39, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 35, except wherein the weak occlusion state has a selectable power level range between 20% to 60%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to have weak occlusion state have a selectable power level range between In re Aller, 105 USPQ 233.

Regarding claim 40, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 35, except wherein the strong occlusion state has a selectable power level range between 0% to 100%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu to have strong occlusion state have a selectable power level range between 0% to 100%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 41, all of the elements of the current invention have been substantially disclosed by Claus and Teodorescu, as applied above in claim 31. Claus further discloses the amount of time spent (tT) by the system above the occlusion threshold (210), or in the strong occlusion state, is determined by the amount of time it takes for the vacuum level to rise from the occlusion threshold (208) to the maximum vacuum (210) (Claus Fig. 2, ¶ 0031), and is therefore a function of the vacuum pressure for the one of the three regions. 


	However, another embodiment of Claus teaches lowering the maximum allowable vacuum level incrementally by pre-determined or programmed increments until the occlusion is cleared (Claus ¶ 0039) to safely remove the occlusion. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claus and Teodorescu, to have pre-determined or programmed minimum amounts of time spent by the system in each region before switching to a different state, as taught by a further embodiment of Claus, to safely remove the occlusion. 

Response to Arguments
7.	Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments (under claim Rejections – 35 U.S.C. § 103) that the combination of Claus and Teodorescu, do not teach all of the limitations of the claim; examiner respectfully disagrees. 
	Regarding claim 1, Applicant states that Teodorescu is silent to the term “alert”. Although examiner recognizes that the exact language “alert” is not provided in Teodorescu, the surgical console includes a display screen which shows data relating the procedure and further the system allows for the user to identify the specific date to visual alert to the user by showing the data to the user throughout the procedure. “Alert” is defined as an urgent notice by Merriam-Webster, these urgent notices are interpreted to be any of visual, tactile, audible etc. types of alerts. Applicant has not claimed any kind of a special alert, just “an alert” Examiner maintains that Teodorescu is not silent to an alert. 
	For the same reason as set out above, the elements of claims 2-26 are taught by Claus and Teodorescu. 
	Similarly, regarding Applicant’s arguments to claim 27 (see p. 16 of remarks) that Teodorescu is silent to “receiving an indication of a partial occlusion”. An indication, as with an alert, can be a visual alert. By displaying the data of the surgical procedure performed by the Claus device, and as taught by the display screen of Teodorescu, a user receives an indication of a partial occlusion. Teodorescu teaches occlusions as being a triggering event that can be monitored by the user through the interface.
	For the same reason as set out above, the elements of claims 28-30 are taught by Claus and Teodorescu. 
	Similarly, regarding Applicant’s arguments to claim 31 (see p. 16 of remarks) that Teodorescu is silent to “providing a notification to an operator when the vacuum pressure is greater than the second pressure threshold setting”. A notification can be given visually. Teodorescu teaches vacuum level changes as being a triggering event that can be monitored by the user through the interface. Additionally, Applicant’s arguments that Teodorescu is silent to “displaying, on a graphical user interface, current aspiration, vacuum, and power settings”. The Teodorescu device monitors and displays, via the GUI of the display screen, settings such as occlusion, vacuum, also 
For the same reason as set out above, the elements of claims 32-33 and 35-42 are taught by Claus and Teodorescu.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Boukhny (US 2005/0209560 A1) teaches a method and system for managing phacoemulsification procedures, specifically including audible tones or alerts to the user according to data supplied by the pressure sensor and power supply. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781